In an action to recover $10,000 under an agreement collateral to a lease of real property, the appeal is from an order striking out the answer and granting summary judgment in favor of respondent, and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. In our view, even construing the collateral agreement as a security agreement for the performance of the lease, it nevertheless is confined to the terms therein expressed — in this case the payment of rent for the particular months mentioned. It is not to be regarded as security for any other claim, such as default in the payment of taxes, water charges and sewer rents. (Scott v. Montells, 109 N. Y. 1; Chaude v. Shepard, 122 N. Y. 397; Josephi v. Creston Co., 188 App. Div. 97, affd. 230 N. Y. 549.) Present—Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.